  Case 4:20-cv-00116-JHM-HBB Document 1 Filed 07/22/20 Page 1 of 8 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF KENTUCKY
                                 OWENSBORO DIVISION

TRUSTEES OF THE INTERNATIONAL
UNION OF OPERATING ENGINEERS,
LOCAL UNIONS 181, 320 AND TVA
HEALTH AND WELFARE TRUST FUND,

TRUSTEES OF THE CENTRAL PENSION
FUND OF THE INTERNATIONAL UNION                            CASE NO. 4:20-CV-116-JHM
OF OPERATING ENGINEERS,

TRUSTEES OF THE INTERNATIONAL
UNION OF OPERATING ENGINEERS,
LOCAL 181 JOINT APPRENTICESHIP
AND TRAINING FUND, and

INTERNATIONAL UNION OF
OPERATING ENGINEERS, LOCAL 181.

       Plaintiffs,

-vs-

MAY CONTRACTING, INC.

       Defendant.


                                          COMPLAINT

         1.      Plaintiffs are a local union and trustees of various multiemployer benefit plans.

 Defendant May Contracting, Inc. is an employer that is obligated to make contributions to and

 forward payroll deductions to the union and to the plans based upon contractually agreed rates, so

 that Defendant’s employees may participate in and receive the employee benefits of the plans and

 the benefit of union membership. Plaintiffs bring this action on behalf of the plans’ participants

 and beneficiaries for the purpose of collecting contributions, deductions, and other amounts due to

 Plaintiffs.
Case 4:20-cv-00116-JHM-HBB Document 1 Filed 07/22/20 Page 2 of 8 PageID #: 2




                                 JURISDICTION AND VENUE

       2.      This action arises under the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. § 1001, et seq. (2014). Jurisdiction is conferred upon this Court pursuant to

ERISA §§ 502 and 515, 29 U.S.C. §§ 1132 and 1145, as this is a suit against an employer for

failing to make required contributions to an employee benefit fund. Jurisdiction is also conferred

upon this Court pursuant to Section 301(a) of the Labor Management Relations Act of 1947

(“LMRA”), 29 U.S.C. § 185(a), as this suit alleges violations of a collective bargaining agreement

involving an employer and labor organization.

       3.      Venue is appropriate in this Court under Section 502(e)(2) of ERISA, 29 U.S.C. §

1132(e)(2), because one or more the employee benefit plans of which Plaintiffs are trustees are

administered within the jurisdiction of the U.S. District Court for the Western District of Kentucky,

Owensboro Division.

                                         THE PARTIES

       3.      Plaintiffs, the Trustees of the International Union of Operating Engineers, Local

Unions 181, 320 and TVA Health and Welfare Trust Fund, are fiduciaries of a Trust Fund created

pursuant to LMRA § 302(c)(5), 29 U.S.C. § 186(c)(5), and administered through a Trust

Agreement. The Fund is a multiemployer benefit plan and employee welfare plan within the

meaning of ERISA §§ 3(1), (37), 29 U.S.C. §§ 1002(1), (37). The Fund is administered by a joint

Board of Trustees composed of an equal number of employee and employer representatives, as

required by LMRA § 302(c)(5), 29 U.S.C § 186(c)(5), and the Fund’s Board of Trustees is the

“plan sponsor” as defined by 29 U.S.C. § 1002(16)(B)(iii). The Fund is administered in Henderson

County in the Commonwealth of Kentucky.

       4.      Plaintiffs, the Trustees of the International Union of Operating Engineers, Local

Unions 181 Joint Apprenticeship and Training Fund, are fiduciaries of a Trust Fund created

                                                 2
Case 4:20-cv-00116-JHM-HBB Document 1 Filed 07/22/20 Page 3 of 8 PageID #: 3




pursuant to LMRA § 302(c)(5), 29 U.S.C. § 186(c)(5), and administered through a Trust

Agreement. The Fund is a multiemployer benefit plan and employee welfare plan within the

meaning of ERISA §§ 3(1), (37), 29 U.S.C. §§ 1002(1), (37). The Fund is administered by a joint

Board of Trustees composed of an equal number of employee and employer representatives, as

required by LMRA § 302(c)(5), 29 U.S.C § 186(c)(5), and the Fund’s Board of Trustees is the

“plan sponsor” as defined by 29 U.S.C. § 1002(16)(B)(iii). The Fund is administered in Henderson

County in the Commonwealth of Kentucky.

       5.     Plaintiffs, the Trustees of the Central Pension Fund of the International Union of

Operating Engineers, are fiduciaries of a Trust Fund created pursuant to LMRA § 302(c)(5), 29

U.S.C. § 186(c)(5), and administered through a Trust Agreement. The Fund is a multiemployer

pension plan within the meaning of ERISA §§ 3(2), (37), 29 U.S.C. §§ 1002(2), (37). The Fund is

administered by a joint Board of Trustees composed of an equal number of employee and employer

representatives, as required by LMRA § 302(c)(5), 29 U.S.C § 186(c)(5), and the Fund’s Board of

Trustees is the “plan sponsor” as defined by 29 U.S.C. § 1002(16)(B)(iii). The Fund is

administered in the District of Columbia.

       6.     Plaintiff, the International Union of Operating Engineers, Local Union 181, is a

labor organization as defined in 29 U.S.C. §152(5) and an employee organization under ERISA §

3(4), 29 U.S.C. §1002(4), which represents employees for the purpose of collective bargaining in

an industry affecting commerce as defined in 29 U.S.C. § 152(7). The Union operates and has its

principal place of business in Henderson County in the Commonwealth of Kentucky.

       7.     Defendant May Contracting, Inc. is a Kentucky corporation with its principal place

of business located at 12354 Virginia Blvd., Ashland, KY 41102. At all relevant times, Defendant

was an employer as defined in LMRA § 2(2), 29 U.S.C. § 152(2) and ERISA § 3(5), 29 U.S.C. §




                                               3
Case 4:20-cv-00116-JHM-HBB Document 1 Filed 07/22/20 Page 4 of 8 PageID #: 4




1002(5). Defendant was engaged in interstate commerce and affecting commerce as defined in

ERISA § 3(11) and (12), 29 U.S.C. § 1002(11) and (12).

                                      COMMON FACTS

       8.      At all relevant times, Defendant was a party to and agreed to abide by the terms of

a Collective Bargaining Agreement (“CBA”). A true and accurate copy of the current CBA is

attached hereto as Exhibit A. A true and accurate copy of Defendant’s Acceptance of Agreement

is attached as Exhibit B.

       9.      The terms of the CBA require Defendant to make contributions to the Funds of

which Plaintiffs are trustees, along with contributions to other employee benefit funds. The terms

of the CBA also require Defendant, if authorized by Defendant’s employees, to withhold dues

from its employees’ wages and to remit the dues to the Union on a monthly basis.

       10.     The CBA incorporates by reference the terms of the Funds’ Trust Agreements. The

Funds’ Trust Agreements give Plaintiffs the authority to collect employer contributions due to the

Funds. True and accurate copies of the Funds’ Trust Agreements are attached. See Exhibit C,

Central Pension Fund Trust; Exhibit D, Health and Welfare Trust; and Exhibit E, Joint

Apprenticeship Trust.

       11.     Pursuant to the terms of the CBA, Trust Agreements, and/or the policies and

procedures adopted by Plaintiffs, Defendant is required to submit all monthly reports and

contributions and deductions by the 15th day of the month following the month in which work is

performed. In the event that contributions are not made by the due date, they are delinquent and

subject to liquidated damages and/or interest.

       12.     Pursuant to the terms of the CBA, Trust Agreements, and/or the policies and

procedures adopted by Plaintiffs, Defendant may also be subjected to payroll audits as may be

deemed appropriate. Defendant is required to provide in conjunction with such audits any and all

                                                 4
Case 4:20-cv-00116-JHM-HBB Document 1 Filed 07/22/20 Page 5 of 8 PageID #: 5




payroll records that may be required to complete such audits. In the event a payroll audit discloses

that Defendant has not paid contributions as required, Defendant is liable for the costs of the audit.

                                           COUNT I
            (ERISA Section 515, 29 U.S.C. Section 1145 – Failure to Pay Contributions)

          13.   Plaintiffs reallege each averment set forth above as if fully rewritten herein.

          14.   Defendant has failed to pay the required contributions to the Funds for February

2020 and all subsequent months.

          15.   Upon information and belief, Defendant has failed to pay the required contributions

to the Funds for various other months from January 1, 2018 to the present.

          16.   Defendant’s actions are in violation of ERISA § 515, 29 U.S.C. § 1145, and

Defendant is therefore liable for delinquent contributions, liquidated damages, interest, and

attorney fees and costs pursuant to ERISA § 502(a)(3) and (g)(2), 29 U.S.C. §1132(a)(3) and

(g)(2).

                                         COUNT II
                 (LMRA Section 301, 29 U.S.C. Section 185 – Breach of Contract)
                         (Failure to Pay Contributions/Deductions)

          17.   Plaintiffs reallege each averment set forth above as if fully rewritten herein.

          18.   Defendant has failed to pay the required contributions and deductions to the Funds

and to the Union for February 2020 and all subsequent months.

          19.   Upon information and belief, Defendant has failed to pay the required contributions

and deductions to the Funds and to the Union for various other months from January 1, 2018 to

the present.

          20.   Defendant’s actions are in violation of the CBA, Trust Agreements, and the policies

and procedures adopted by Plaintiffs, and Defendant is therefore liable for delinquent




                                                  5
Case 4:20-cv-00116-JHM-HBB Document 1 Filed 07/22/20 Page 6 of 8 PageID #: 6




contributions, deductions, liquidated damages, interest, and attorney fees and costs pursuant to

LMRA § 301, 29 U.S.C. § 185.

                                        COUNT III
      (ERISA Section 515, 219 U.S.C. Section 1145 – Failure to Pay Liquidated Damages)

       21.     Plaintiffs reallege each averment set forth above as if fully rewritten herein.

       22.     Defendant has failed to make timely contribution payments for one or more work

months during the period January 2016 through the present, thereby rendering the contributions

delinquent. As a result, Defendant is liable for liquidated damages and/or interest on all delinquent

contributions from their respective due dates until paid in full.

       23.     Defendant’s actions are in violation of ERISA § 515, 29 U.S.C. § 1145, and

Defendant is therefore liable for liquidated damages and interest pursuant to ERISA § 502(a)(3),

29 U.S.C. §1132(a)(3).

                                        COUNT IV
                    (LMRA Section 301, 29 U.S.C. 185 – Breach of Contract)
                           (Failure to Pay Liquidated Damages)

       24.     Plaintiffs reallege each averment set forth above as if fully rewritten herein.

       25.     Defendant has failed to make timely contribution payments for one or more work

months during the period January 2016 through the present, thereby rendering the contributions

delinquent. As a result, Defendant is liable for liquidated damages and/or interest on all delinquent

contributions from their respective due dates until paid in full.

       26.     Defendant’s actions are in violation of CBA, Trust Agreements, and the policies

and procedures adopted by Plaintiffs, and Defendant is therefore liable for liquidated damages and

interest pursuant to LMRA § 301, 29 U.S.C. § 185.

                                           COUNT V
      (ERISA § 502(g)(2)(E), 29 U.S.C. § 1132(G)(2)(E)—Order Compelling Payroll Audit)

       27.     Plaintiffs reallege each averment set forth as if fully rewritten herein.


                                                  6
Case 4:20-cv-00116-JHM-HBB Document 1 Filed 07/22/20 Page 7 of 8 PageID #: 7




        28.      Plaintiffs have no way of verifying, absent an audit, the number of hours worked

by covered employees. Therefore, Plaintiffs have no way of ascertaining the amount owed in

delinquent contributions, deductions, liquidated damages, and interest.

        29.      Defendant’s refusal to submit to a payroll audit is in violation of the CBA, Trust

Agreements, and the policies and procedures adopted by Plaintiffs, and, therefore, Plaintiffs are

entitled to an order compelling Defendant to submit to a payroll audit pursuant to ERISA §

502(g)(2)(E), 29 U.S.C. § 1132(g)(2)(E).

        WHEREFORE, Plaintiffs demand the following relief against Defendant:

        A.       An order compelling Defendant to submit to a payroll audit of its books and records

to determine the amounts owed to Plaintiffs for delinquent contributions, liquidated damages, and

interest;

        B.       Judgment in favor of Plaintiffs and against Defendant for unpaid and delinquent

contributions owed by Defendant for the period of January 2018 to the present, in an amount to be

determined;

        C.       Judgment in favor of Plaintiffs and against Defendant for unpaid dues owed by

Defendant for the period of January 2018 to the present, in an amount to be determined;

        D.       Judgment on behalf of Plaintiffs and against Defendant for accumulated interest

and liquidated damages on the delinquent contributions for the period of January 2016 to the

present, plus any additional interest accrued at the time of an entry of judgment, in an amount to

be determined;

        E.       Judgment on behalf of Plaintiffs and against Defendant in the amount of unpaid

contributions which should accrue during the pendency of this action, as provided under ERISA §

502(g), 29 U.S.C. § 1332 (g)(2)(A);




                                                  7
Case 4:20-cv-00116-JHM-HBB Document 1 Filed 07/22/20 Page 8 of 8 PageID #: 8




          F.   Judgment on behalf of Plaintiffs and against Defendant for accumulated interest

and liquidated damages on unpaid contributions which should accrue during the pendency of this

action;

          G.   Judgment on behalf of Plaintiffs and against Defendant for the costs of any payroll

audit of Defendant;

          H.   An award of the costs and auditor fees incurred in the conduct of the audit;

          I.   An award of attorney’s fees and costs incurred in connection with the collection of

the unpaid amounts as provided for by the terms of the CBA, Trust Agreements, the policies and

procedures adopted by Plaintiffs, and ERISA § 502(g), 29 U.S.C. § 1332(g)(2)(D);

          J.   An Order retaining jurisdiction over this cause pending compliance with all Orders;

and

          K.   Any other legal or equitable relief which the Court deems just as provided for under

ERISA § 502(g), 29 U.S.C. § 1132(g)(2)(E).




Dated:         July 21, 2020


                                             Respectfully submitted,

                                             /s/ Jennie G. Arnold
                                             Jennie G. Arnold
                                             LEDBETTER PARISI LLC
                                             5078 Wooster Road, Suite 400
                                             Cincinnati, Ohio 45226
                                             937-619-0900
                                             937-619-0999 (fax)
                                             Counsel for Plaintiffs




                                                8
